DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.
Claims 19-20 are newly added.
Claims 1-20 are presented for examination. 

Response to Amendments
Claim Interpretation
Regarding claims 4 and 15, the term "uniform landscape situation" is being interpreted as a situation where the blockage is detected based on a sequence of acquired images. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stam et al. (US Patent Number 8,045,760 B2). 
Regarding claim 1, Stam teaches a method for identifying a cause of blockage in a sequence of images provided by a camera mounted in a vehicle which is moving on a road (Stam: Col. 2 Lines 52-57, Col. 17 Line 66 -Col. 18 Lines 6; image sensor blockage detection method), the method comprising iteratively performing steps of: acquiring an image from the camera (Stam: Col. 8 Lines 3-14; image sensor chosen natively acquires high dynamic range images); successively acquired images thus forming said sequence of images (Stam: Col. 8 Lines 3-14; acquiring multiple images of the same scene at multiple sensitivities in sequence); detecting a blockage in last images of the sequence of images (Stam: Col. 17 Lines 52-65; determine if the image sensor is blocked); determining whether it is day-time or night-time based at least on time information (Stam: Col. 6 Lines 23-40; night detect and day detect algorithms; a raw ambient light value is acquired from a corresponding photo sensor at intervals ranging from approximately 75 ms to approximately 125 ms); when it is determined that it is night-time, performing a step comprising: toggling front light(s) of the vehicle on/off so as to determine whether toggling the front light(s) of the vehicle on/off causes a change in images acquired by the camera (Stam: Col. 6 Lines 23-40, Col. 7 Lines 26-36; a night detect algorithm is employed to enable automatic vehicle exterior light control).
Stam doesn’t explicitly teach when it is determined that toggling the front light(s) on/off causes a change in said images acquired by the camera, determining that for the current iteration, the cause of the blockage is that the road is dark. 
However, Stam is deemed to disclose an equivalent teaching. Stam includes a night detect algorithm for enabling and disabling automatic vehicle exterior lights (Stam: Col. 7 Lines 6-19). The prior art’s enabling and disabling of the vehicle’s exterior lights is a toggling of the lights on and off, which reads on the claimed limitation. Stam includes the transition from night detect off to night detect on at night detect medium preferably begins at a value between approximately 0.125 Lux and approximately 2 Lux (Stam: Col. 6 Lines 41-62). The prior art has a transitioning algorithm that moves from a night detect off to a night detected on based on the light detected outside the vehicle. Once the system moves into a night detect on scenario, the vehicle’s exterior lights are enabled in order to achieve a preferred luminosity exterior of the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have toggled the lights on and off in order to maintain an exterior luminosity preferable for the automatic vehicle due to exterior light control (Stam: Col. 6 Lines 41-62, Col. 7 Lines 6-19).
Regarding claim 5, Stam teaches a method for identifying a cause of blockage according to claim 1, wherein the method further comprises, during an iteration, before determining whether it is day-time or night-time based at least on the time information, performing steps of: detecting lane markings in a last image of the sequence of images (Stam: Col. 16 Lines 27-35, Col. 19 Lines 52-59; if there are intermittent markings present in the image); and when lane markings are detected in the last image, returning to the step of image acquisition (Stam: Col. 16 Lines 27-35, Col. 19 Lines 52-59; if there are intermittent markings present in the image, like stripes in the middle of the lane, the likelihood of fog index is quickly decreased).
Regarding claim 6, Stam teaches a method for identifying a cause of blockage according to claim 5, wherein the method further comprises, during an iteration, before detecting lane markings in a last image of the sequence of images, performing steps of:   determining whether a lane on which the vehicle moves has lane markings, based on position information of the vehicle and a database comprising records of lanes having lane markings (Stam: Col. 16 Lines 27-35; if there are intermittent markings present in the image, like stripes in the middle of the lane); and when a lane on which the vehicle moves does not have lane markings, returning to the step of image acquisition (not invoked).
Regarding claim 7, Stam teaches a method for identifying a cause of blockage according to claim 1, wherein the method further comprises, during an iteration, before determining whether it is day-time or night-time based at least on the time information, performing steps of: detecting whether there is an object on the road in front of the vehicle, based on information other than information derived from the images (Stam: Col. 8 Lines 23-41, Col. 9 Lines 1-7; image acquired from an image sensor mounted in a controlled vehicle taken with a high sensitivity when none of the atmospheric conditions of interest are present and when no light sources from other objects or vehicles are present); when no object is detected on the road in front of the vehicle, returning to the step of image acquisition (Stam: Col. 8 Lines 23-41, Col. 9 Lines 1-7;  the methods discussed herein for analyzing the images have equivalent application to all atmospheric conditions of interest).
Regarding claim 8, Stam teaches a method for identifying a cause of blockage according to claim 1, wherein the method further comprises, when, during an iteration, a first cause of blockage has been detected, performing: assessing of whether a blockage has been detected at least for each of last N1 iterations, and assessing whether the cause of the blockage has been determined to be said first cause for at least N2 iterations during the last N1 iterations, N1 and N2 being predetermined numbers (Stam: Col. 8 Lines 33-41, Col. 19 Lines 30-40, Lines 52-67; upon detection of a blockage the above invention could be used to activate a cleaning; an equivalent series of images would have similar characteristics for atmospheric conditions of interest other than fog and the methods discussed herein for analyzing the images have equivalent application to all atmospheric conditions of interest); and when a blockage has been detected at least for each of last N1 iterations, and the cause of the blockage has been determined to be said first cause for at least N2 iterations during the last N1 iterations, triggering an action based on the determination that the cause of the blockage is said first cause (Stam: Col. 19 Lines 30-40, Lines 52-67; upon detection of a blockage the above invention could be used to activate a cleaning or contamination removal system such a wiper, washer, defroster, heater or combination thereof designed to remove contamination from a surface in the path of the view of the image sensor).
Regarding claim 9, Stam teaches a method for identifying a cause of blockage according to claim 1, wherein the images are partial images which are part of larger images acquired by the camera (Stam: Col. 11 Lines 43-51, Col. 13 Lines 15-26; lights that are only in the top half of the image will be rejected).
Regarding claim 10, Stam teaches a computer program which is stored on a non-transitory computer readable storage media, and which is suitable for being performed on a computer, the program including instructions adapted to perform the steps of a method according to claim 1 when it is run on the computer (Stam: Col. 20 Lines 44-55; automatic vehicle exterior light control system in accordance with the present invention may be adapted to employ the ambient light algorithms, the atmospheric condition detection algorithms, the image sensor blockage algorithms, the town operation detection algorithms, and the pedestrian or cyclist detection algorithms in conjunction with any of the methods or system responses discussed herein).
Regarding claim 11, Stam teaches a non-transitory computer-readable recording medium including instructions of a computer program according to claim 10 (Stam: Col. 20 Lines 44-55; automatic vehicle exterior light control system in accordance with the present invention may be adapted to employ the ambient light algorithms, the atmospheric condition detection algorithms, the image sensor blockage algorithms, the town operation detection algorithms, and the pedestrian or cyclist detection algorithms in conjunction with any of the methods or system responses discussed herein).
Regarding claim 12, Stam teaches a driving assistance system, comprising (Stam: Col. 12 Lines 15-29; automatic high beam headlight activation) an electronic control unit, a camera (Stam: Col. 2 Lines 46-57, Col. 7 Lines 6-19, Col. 17 Line 66-Col. 18 Line 6; an image sensor and associated optics; use of the night detect algorithm is particularly useful for enabling and disabling automatic vehicle exterior light control), an outer temperature sensor (Stam: Col. Col. 15 Lines 33-38; temperature or humidity sensors), the electronic control unit, the camera and the outer temperature sensor being configured to be mounted in a vehicle (Stam: Col. 7 Lines 6-19, Col. 8 Lines 23-41, Col. 15 Lines 33-36, Fig. 2; night detect algorithm is particularly useful for enabling and disabling automatic vehicle exterior light control;  temperature or humidity sensors); wherein the electronic control unit is configured to iteratively: acquire an image from the camera (Stam: Col. 8 Lines 3-14; image sensor chosen natively acquires high dynamic range images); successively acquired images thus forming said sequence of images (Stam: Col. 8 Lines 3-14; acquiring multiple images of the same scene at multiple sensitivities in sequence); detect a blockage situation in last images of the sequence of images (Stam: Col. 17 Lines 52-65; determine if the image sensor is blocked); determine whether it is day-time or night-time based at least on time information (Stam: Col. 6 Lines 23-40; night detect and day detect algorithms; a raw ambient light value is acquired from a corresponding photo sensor at intervals ranging from approximately 75 ms to approximately 125 ms); and, when, during an iteration, the electronic control unit determines that it is night-time: toggle front light(s) of the vehicle on/off so as to determine whether toggling the front light(s) of the vehicle on/off causes contrast change in the images (Stam: Col. 6 Lines 23-40, Col. 7 Lines 26-36; a night detect algorithm is employed to enable automatic vehicle exterior light control).
Stam doesn’t explicitly teach when the electronic control unit has determined that toggling the front light(s) on/off causes contrast change in the images, determine that for the current iteration, the cause of the blockage is that the road is dark 
However, Stam is deemed to disclose an equivalent teaching. Stam includes a night detect algorithm for enabling and disabling automatic vehicle exterior lights (Stam: Col. 7 Lines 6-19). The prior art’s enabling and disabling of the vehicle’s exterior lights is a toggling of the lights on and off, which reads on the claimed limitation. Stam includes the transition from night detect off to night detect on at night detect medium preferably begins at a value between approximately 0.125 Lux and approximately 2 Lux (Stam: Col. 6 Lines 41-62). The prior art has a transitioning algorithm that moves from a night detect off to a night detected on based on the light detected outside the vehicle. Once the system moves into a night detect on scenario, the vehicle’s exterior lights are enabled in order to achieve a preferred luminosity exterior of the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have toggled the lights on and off in order to maintain an exterior luminosity preferable for the automatic vehicle due to exterior light control (Stam: Col. 6 Lines 41-62, Col. 7 Lines 6-19).
Regarding claim 16, Stam teaches a driving assistance system according to claim 12, wherein the electronic control unit is further configured to, during an iteration, before determining whether it is day-time or night-time: detect lane markings in a last image of the sequence of images (Stam: Col. 16 Lines 27-35, Col. 19 Lines 52-59; if there are intermittent markings present in the image); and when at least one lane marking is detected in the last image, to return to image acquisition (Stam: Col. 16 Lines 27-35, Col. 19 Lines 52-59; if there are intermittent markings present in the image, like stripes in the middle of the lane, the likelihood of fog index is quickly decreased).
Regarding claim 17, Stam teaches a driving assistance system according to claim 12, wherein the electronic control unit is further configured to, during an iteration, before determining whether it is day-time or night-time: detect whether there is an object on the road in front of the vehicle, using environment information other than information derived from the images (Stam: Col. 8 Lines 23-41, Col. 9 Lines 1-7; image acquired from an image sensor mounted in a controlled vehicle taken with a high sensitivity when none of the atmospheric conditions of interest are present and when no light sources from other objects or vehicles are present); when the electronic control unit has detected that there is an object on the road in front of the vehicle, to return to image acquisition (Stam: Col. 8 Lines 23-41, Col. 9 Lines 1-7;  the methods discussed herein for analyzing the images have equivalent application to all atmospheric conditions of interest).
Regarding claim 18, Stam teaches a automated driving system according to claim 12, wherein the electronic control unit is further configured to, when, during an iteration, a first cause of blockage has been detected: assess whether a blockage has been detected at least for each of last N1 iterations, and to assess whether the cause of the blockage has been determined to be said first cause for at least N2 iterations during the last N1 iterations, N1 and N2 being predetermined numbers (Stam: Col. 8 Lines 33-41, Col. 19 Lines 30-40, Lines 52-67; upon detection of a blockage the above invention could be used to activate a cleaning; an equivalent series of images would have similar characteristics for atmospheric conditions of interest other than fog and the methods discussed herein for analyzing the images have equivalent application to all atmospheric conditions of interest), and, when a blockage has been detected at least for each of last N1 iterations, and the cause of the blockage has been determined to be the first cause for at least N2 iterations during the last N1 iterations, to trigger an action based on the determination that the cause of the blockage is said first cause (Stam: Col. 19 Lines 30-40, Lines 52-67; upon detection of a blockage the above invention could be used to activate a cleaning or contamination removal system such a wiper, washer, defroster, heater or combination thereof designed to remove contamination from a surface in the path of the view of the image sensor).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stam et al. (US Patent Number 8,045,760 B2) in view of Camus (US Publication Number 2009/0180682 A1). 
Regarding claim 2, Stam teaches a method for identifying a cause of blockage according to claim 1, wherein when it is determined that it is day-time (Stam: Col. 6 Lines 23-40; night detect and day detect algorithms).
Stam doesn’t explicitly teach determining whether an outside temperature is below a low temperature threshold; and3PRELIMINARY AMENDMENTAttorney Docket No.: Q244345 Appln. No.: Entry into National Stage of PCT/EP2017/067157when it is determined that the outside temperature is below the low temperature threshold, determining that for a current iteration, the cause of the blockage is icing or fogging. 
However Camus, in the same field of endeavor, teaches determining whether an outside temperature is below a low temperature threshold; and3PRELIMINARY AMENDMENTAttorney Docket No.: Q244345 Appln. No.: Entry into National Stage of PCT/EP2017/067157when it is determined that the outside temperature is below the low temperature threshold, determining that for a current iteration, the cause of the blockage is icing or fogging.
Camus detects impairments of one or more of the cameras systems in the form of a partial or complete obstructed field of view blockage for a camera by environmental factors such water or snow (Camus: Para. 0004). The image frames are analyzed for an image score value of the frequency content converted in percentages. Low image frequency content values show an image deterioration when compared to the known images and values for water or snow (Camus: Para. 0021). The difference between water and snow is the outside temperature being below a certain threshold that would allow the image to receive an image score value for snow or ice instead of water.
It would have been obvious to one of ordinary skill in the art as of the effective filing data to incorporate Camus’s low target contrast or texture determination (Camus: Para. 0004) into Stam’s automatic vehicle exterior light control (Stam: Col. 6 Lines 41-62, Col. 7 Lines 6-19) in order to prevent critical error in stereo measurements that would cause incorrect resulting depth computations (Camus: Para. 0004, 0021).
Regarding claim 13, Stam doesn’t explicitly teach determine whether an outside temperature is below a low temperature threshold, based on information provided by the outer temperature sensor; and,7PRELIMINARY AMENDMENTAttorney Docket No.: Q244345 Appln. No.: Entry into National Stage of PCT/EP2017/067157when the electronic control unit has determined that the outside temperature is below a low temperature threshold, determine that for a current iteration, the cause of the blockage is icing or fogging.
However Camus, in the same field of endeavor, teaches determine whether an outside temperature is below a low temperature threshold, based on information provided by the outer temperature sensor; and,7PRELIMINARY AMENDMENTAttorney Docket No.: Q244345 Appln. No.: Entry into National Stage of PCT/EP2017/067157when the electronic control unit has determined that the outside temperature is below a low temperature threshold, determine that for a current iteration, the cause of the blockage is icing or fogging.
Camus detects impairments of one or more of the cameras systems in the form of a partial or complete obstructed field of view blockage for a camera by environmental factors such water or snow (Camus: Para. 0004). The image frames are analyzed for an image score value of the frequency content converted in percentages. Low image frequency content values show an image deterioration when compared to the known images and values for water or snow (Camus: Para. 0021). The difference between water and snow is the outside temperature being below a certain threshold that would allow the image to receive an image score value for snow or ice instead of water.
It would have been obvious to one of ordinary skill in the art as of the effective filing data to incorporate Camus’s low target contrast or texture determination (Camus: Para. 0004) into Stam’s automatic vehicle exterior light control (Stam: Col. 6 Lines 41-62, Col. 7 Lines 6-19) in order to prevent critical error in stereo measurements that would cause incorrect resulting depth computations (Camus: Para. 0004, 0021).


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stam et al. (US Patent Number 8,045,760 B2) in view of Camus (US Publication Number 2009/0180682 A1) and in further view of Hoke et al. (US Publication Number 2017/0106721 A1). 
Regarding claim 3, Stam doesn’t explicitly teach wherein when it has been determined that the outside temperature is below the low temperature threshold.
However Camus, in the same field of endeavor, teaches wherein when it has been determined that the outside temperature is below the low temperature threshold.
Camus detects impairments of one or more of the cameras systems in the form of a partial or complete obstructed field of view blockage for a camera by environmental factors such water or snow (Camus: Para. 0004). The image frames are analyzed for an image score value of the frequency content converted in percentages. Low image frequency content values show an image deterioration when compared to the known images and values for water or snow (Camus: Para. 0021). The difference between water and snow is the outside temperature being below a certain threshold that would allow the image to receive an image score value for snow or ice instead of water.
It would have been obvious to one of ordinary skill in the art as of the effective filing data to incorporate Camus’s low target contrast or texture determination (Camus: Para. 0004) into Stam’s automatic vehicle exterior light control (Stam: Col. 6 Lines 41-62, Col. 7 Lines 6-19) in order to prevent critical error in stereo measurements that would cause incorrect resulting depth computations (Camus: Para. 0004, 0021).
In the following limitation, Stam and Camus don’t explicitly teach determining whether a dew point is reached; when it is determined that the dew point is not reached, determining that for the current iteration, the cause of the blockage is icing or fogging with a first probability (P1); and when it is determined that the dew point is reached, determining that for the current iteration, the cause of the blockage is icing or fogging with a second probability (P2) which is higher than the first probability (P1).
However Hoke, in the same field of endeavor, teaches determining whether a dew point is reached; when it is determined that the dew point is not reached, determining that for the current iteration, the cause of the blockage is icing or fogging with a first probability (P1) (Hoke: Para. 0006, 0008; calculate a windscreen interior surface dew point temperature value and/or a probability value of a windscreen interior surface fogging and/or exterior surface re-freezing); and when it is determined that the dew point is reached, determining that for the current iteration, the cause of the blockage is icing or fogging with a second probability (P2) which is higher than the first probability (P1) (Hoke: Para. 0006, 0008; calculated fogging and/or re-freezing probability value from exceeding a predetermined fogging and/or re-freezing risk threshold value).
It would have been obvious to one of ordinary skill in the art as of the effective filing data to incorporate Hoke’s probability value of a windscreen interior surface fogging and exterior surface re-freezing (Hoke: Para 0008) and Camus’s low target contrast or texture determination (Camus: Para. 0004) into Stam’s automatic vehicle exterior light control (Stam: Col. 6 Lines 41-62, Col. 7 Lines 6-19) in order to control a vehicle system to prevent the calculated fogging and re-freezing value from exceeding a predetermined threshold (Hoke: Para. 0006).
Regarding claim 14, Stam and Camus don’t explicitly teach determine whether dew point is reached; when the electronic control unit has determined that the outside temperature is below the low temperature threshold and that the dew point is not reached, to determine that for the current iteration, the cause of the blockage is icing or fogging with a first probability (P1); and when the electronic control unit has determined that the outside temperature is below the low temperature threshold and that the dew point is reached, to determine that for the current iteration, the cause of the blockage is icing or fogging with a second probability (P2) which is higher than the first probability (P1).
However Hoke, in the same field of endeavor, teaches determine whether dew point is reached (Hoke: Para. 0008; calculate a windscreen interior surface dew point temperature value); when the electronic control unit has determined that the outside temperature is below the low temperature threshold and that the dew point is not reached, to determine that for the current iteration, the cause of the blockage is icing or fogging with a first probability (P1) (Hoke: Para. 0006, 0008; calculate a windscreen interior surface dew point temperature value and/or a probability value of a windscreen interior surface fogging and/or exterior surface re-freezing); and when the electronic control unit has determined that the outside temperature is below the low temperature threshold and that the dew point is reached, to determine that for the current iteration, the cause of the blockage is icing or fogging with a second probability (P2) which is higher than the first probability (P1) (Hoke: Para. 0006, 0008; calculated fogging and/or re-freezing probability value from exceeding a predetermined fogging and/or re-freezing risk threshold value).
It would have been obvious to one of ordinary skill in the art as of the effective filing data to incorporate Hoke’s probability value of a windscreen interior surface fogging and exterior surface re-freezing (Hoke: Para 0008) and Camus’s low target contrast or texture determination (Camus: Para. 0004) into Stam’s automatic vehicle exterior light control (Stam: Col. 6 Lines 41-62, Col. 7 Lines 6-19) in order to control a vehicle system to prevent the calculated fogging and re-freezing value from exceeding a predetermined threshold (Hoke: Para. 0006).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stam et al. (US Patent Number 8,045,760 B2) in view of Camus (US Publication Number 2009/0180682 A1) and in further view of Gage et al. (US Publication Number 2018/0148008 A1). 
Regarding claim 4, Stam and Camus don’t explicitly teach wherein the method further comprises: when it is determined that the outside temperature is above the low temperature threshold or the dew point is not reached, determining that for the current iteration, the cause of the blockage is a sunset/sunrise situation or a uniform landscape situation.
However Gage, in the same field of endeavor, teaches wherein the method further comprises: when it is determined that the outside temperature is above the low temperature threshold or the dew point is not reached, determining that for the current iteration, the cause of the blockage is a sunset/sunrise situation or a uniform landscape situation (Gage: Para. 0041; whether a state of blockage of the front windshield or the rear windshield is less than a predetermined value, and whether the estimated future temperature of the passenger compartment is outside of a predetermined temperature range).
It would have been obvious to one of ordinary skill in the art as of the effective filing data to incorporate Gage’s external temperature in a temperature range and a sun blockage sensor (Gage: Para. 0041) and Camus’s low target contrast or texture determination (Camus: Para. 0004) into Stam’s automatic vehicle exterior light control (Stam: Col. 6 Lines 41-62, Col. 7 Lines 6-19) in order to determine whether a state of blockage is less than a threshold or the temperature outside a predetermined range (Gage: Para. 0041).
Regarding claim 15, Stam and Camus don’t explicitly teach a driving assistance system according to claim 13, wherein the electronic control unit is further configured to: when the electronic control unit has determined that the outside temperature is above a low temperature threshold or dew point is not reached, determine that for a current iteration, the cause of the blockage is a sunset/sunrise situation or a uniform landscape situation.	
However Gage, in the same field of endeavor, teaches a driving assistance system according to claim 13, wherein the electronic control unit is further configured to: when the electronic control unit has determined that the outside temperature is above a low temperature threshold or dew point is not reached, determine that for a current iteration, the cause of the blockage is a sunset/sunrise situation or a uniform landscape situation (Gage: Para. 0041; whether a state of blockage of the front windshield or the rear windshield is less than a predetermined value, and whether the estimated future temperature of the passenger compartment is outside of a predetermined temperature range).
It would have been obvious to one of ordinary skill in the art as of the effective filing data to incorporate Gage’s external temperature in a temperature range and a sun blockage sensor (Gage: Para. 0041) and Camus’s low target contrast or texture determination (Camus: Para. 0004) into Stam’s automatic vehicle exterior light control (Stam: Col. 6 Lines 41-62, Col. 7 Lines 6-19) in order to determine whether a state of blockage is less than a threshold or the temperature outside a predetermined range (Gage: Para. 0041).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stam et al. (US Patent Number 8,045,760 B2) in view of Ricci (US Publication 2014/0310075 A1). 
Regarding claim 19, Stam teaches a method for identifying a cause of blockage in a sequence of images provided by a camera mounted in a vehicle which is moving on a road, the method comprising iteratively performing steps of: acquiring an image from the camera (Stam: Col. 8 Lines 3-14; image sensor chosen natively acquires high dynamic range images); successively acquired images thus forming said sequence of images (Stam: Col. 8 Lines 3-14; acquiring multiple images of the same scene at multiple sensitivities in sequence); detecting a blockage in last images of the sequence of images (Stam: Col. 17 Lines 52-65; determine if the image sensor is blocked).
Stam doesn’t explicitly teach calculating a dusk time based at least one time information and position information of the vehicle; determining whether it is day-time or night-time based on the dusk time.
However Ricci, in the same field of endeavor, teaches calculating a dusk time based at least one time information and position information of the vehicle (Ricci: Para. 770; receiving weather information that includes the time of sunrise and sunset for the area 2708 in which the vehicle is located); determining whether it is day-time or night-time based on the dusk time (Ricci: Para. 770; determine the period of darkness exists by detecting light levels outside the vehicle with light sensor 736E, and/or by receiving weather information that includes the time of sunrise and sunset for the area 2708 in which the vehicle is located).
It would have been obvious to one of ordinary skill in the art as of the effective filing data to incorporate Ricci’ received time of sunrise and sunset (Ricci: Para. 770) into Stam’s automatic vehicle exterior light control (Stam: Col. 6 Lines 41-62, Col. 7 Lines 6-19) in order to automatically activate the vehicle’s head lights when the visibility is less than 100 feet (Ricci: Para: 768).
In the following limitations, Stam teaches determining whether front lights of the vehicle are turned on (Stam: Col. 15 Lines 28-32; acquiring two images, one with the light source activated and one without the light source deactivated); based on determining that it is night-time and that the front lights of the vehicle are turned on, performing further steps comprising: turning off front lights of the vehicle for a first time duration; acquiring, during the first time duration, at least one first image from the camera; turning on the front lights of the vehicle for a second time duration; the second time duration immediately following the first time duration; acquiring, during the second time duration, at least one second image from the camera (Stam: Col. 14 Lines 60-65; Col. 15 Lines 28-32; change the order of operations. Why is it important that the first image be acquired when the lights are off.); comparing the at least one first image with the at least one second image to determine whether toggling the front lights of the vehicle causes a contrast change between the at least one first image and the at least one second image (Stam: Col. 6 Lines 23-40, Col. 7 Lines 26-36; a night detect algorithm is employed to enable automatic vehicle exterior light control).
Stam doesn’t explicitly teach based on determining that the toggling of the front lights causes the contrast change between the at least one first image and the at least one second image, determining, that for a current iteration, the cause of the blockage is that the road is dark. 
However, Stam is deemed to disclose an equivalent teaching. Stam includes a night detect algorithm for enabling and disabling automatic vehicle exterior lights (Stam: Col. 7 Lines 6-19). The prior art’s enabling and disabling of the vehicle’s exterior lights is a toggling of the lights on and off, which reads on the claimed limitation. Stam includes the transition from night detect off to night detect on at night detect medium preferably begins at a value between approximately 0.125 Lux and approximately 2 Lux (Stam: Col. 6 Lines 41-62). The prior art has a transitioning algorithm that moves from a night detect off to a night detected on based on the light detected outside the vehicle. Once the system moves into a night detect on scenario, the vehicle’s exterior lights are enabled in order to achieve a preferred luminosity exterior of the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have toggled the lights on and off in order to maintain an exterior luminosity preferable for the automatic vehicle due to exterior light control (Stam: Col. 6 Lines 41-62, Col. 7 Lines 6-19).
Regarding claim 20, Stam teaches a method for identifying a cause of blockage according to claim 19, wherein the method further comprises, when, during an iteration, a first cause of blockage has been detected, performing: assessing of whether a blockage has been detected at least for each of last N1 iterations, and assessing whether the cause of the blockage has been determined to be said first cause for at least N2 iterations during the last N1 iterations, N1 and N2 being predetermined numbers (Stam: Col. 8 Lines 33-41, Col. 19 Lines 30-40, Lines 52-67; upon detection of a blockage the above invention could be used to activate a cleaning; an equivalent series of images would have similar characteristics for atmospheric conditions of interest other than fog and the methods discussed herein for analyzing the images have equivalent application to all atmospheric conditions of interest); and when a blockage has been detected at least for each of last N1 iterations, and the cause of the blockage has been determined to be said first cause for at least N2 iterations during the last N1 iterations, triggering an action based on the determination that the cause of the blockage is said first cause (Stam: Col. 19 Lines 30-40, Lines 52-67; upon detection of a blockage the above invention could be used to activate a cleaning or contamination removal system such a wiper, washer, defroster, heater or combination thereof designed to remove contamination from a surface in the path of the view of the image sensor).
Response to Arguments
Applicant’s arguments, field on 28 September 2022, with respect to the rejection of claims 1-18 under 35 U.S.C. §103 have been fully considered, and are not persuasive. 
Applicant argues that claim 1 require that the front lights of the vehicle be toggled off and on.
In response to the applicant’s argument above, Stam enables and disables of the vehicle’s exterior lights (Stam: Col. 7 Lines 6-19) which is an example of toggling the lights on and off.
Applicant next argues that Stam does not disclose that the supplemental light source and the photosensor are used to determine the case of the blockage of the camera.
In response to the applicant’s argument above, claim 1 includes “comparing the at least one first image with the at least one second image to determine whether toggling the front lights of the vehicle causes a change between the at least one first image and the at least one second image.” 
The broadest reasonable interpretation of “front lights” are a source of light located at the front end of the vehicle. This is supported by headlights being given as an example of front lights of the vehicle (Specification: Pg. 18 Lines 7-10). Stam includes a supplemental light source that may be located on the vehicle within the headlamp assembly (Stam: Col. 14 Lines 60-65). Stam does provide a light source located at the front of a vehicle. Stam acquires two images, one with the light source activated and on with the light source deactivated. The difference in the average grey scale value of the two images is used to determine the atmospheric condition of night or day time (Stam: Col. 6 Lines 23-40, Col. 15 Lines 28-32). The prior art compares two images, one with a lights located at the front of the vehicle on and the other with a lights located at the front of the vehicle off, to determine whether it is nighttime, which means the camera was blocked because the road is dark.
Applicant next argues that Stam does not disclose that the supplemental light source and the photosensor are used to determine the case of the blockage of the camera.
In response to the applicant’s argument above, Stam enables and disables of the vehicle’s exterior lights (Stam: Col. 7 Lines 6-19) which is an example of toggling the lights on and off. Stam includes the transition from night detect off to night detect on at night detect medium preferably begins at a value between approximately 0.125 Lux and approximately 2 Lux (Stam: Col. 6 Lines 41-62). The prior art has a transitioning algorithm that moves from a night detect off to a night detected on based on the light detected outside the vehicle. Once the system moves into a night detect on scenario, the vehicle’s exterior lights are enabled in order to achieve a preferred luminosity exterior of the vehicle.
Applicant next argues that claim 12 recites similar features to claim 1, therefore should be allowable.
In response to the applicant’s argument above, the arguments addressed to claim 1 are addressed above and therefore apply to claim 12.
Applicant next argues that the remaining claims are dependent claims and are allowable at least based on their dependencies.
In response to the applicant’s argument above, the independent claims are rejected therefore the dependent claims are rejected as least based on their dependencies.
Applicant next argues that new independent claim 19 recites certain features analogous to those recited in claim 1 and is allowable for analogous reasons.
In response to the applicant’s argument above, claim 19 is rejected for the same reasons claim 1 is rejected above.
Applicant next argues that new independent claim 19 recites determination of dusk time.
In response to the applicant’s argument above, new prior art Ricci teaches determination of dusk time based on received weather information and vehicle location (Ricci: Para. 768, 770).
Applicant next argues that claim 20 dependent from claim 19, and should be allowable based on its dependency and additional features.
In response to the applicant’s argument above, claim 19 is rejected. Therefore claim 20 is rejected at least based on its dependency.
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Stam’s blockage determination reads on the applicant’s method for identifying a cause of image blockage.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Camus US Publication Number 2009/0180682 A1 teaches image frequency with temperature threshold.
Hoke et al. US Publication Number 2017/0106721 A1 teaches dew point threshold.
Gage et al. US Publication Number 2018/0148008 A1 teaches sun sensor to detect sunrise or sunset.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663  



/ADAM D TISSOT/Primary Examiner, Art Unit 3663